
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 4273
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 2, 2012
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To clarify that compliance with an
		  emergency order under section 202(c) of the Federal Power Act may not be
		  considered a violation of any Federal, State, or local environmental law or
		  regulation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Resolving Environmental and Grid
			 Reliability Conflicts Act of 2012.
		2.Amendments to the
			 Federal Power Act
			(a)Compliance with
			 or violation of environmental laws while under emergency
			 orderSection 202(c) of the Federal Power Act (16 U.S.C. 824a(c))
			 is amended—
				(1)by inserting
			 (1) after (c); and
				(2)by adding at the
			 end the following:
					
						(2)With respect to an order issued under
				this subsection that may result in a conflict with a requirement of any
				Federal, State, or local environmental law or regulation, the Commission shall
				ensure that such order requires generation, delivery, interchange, or
				transmission of electric energy only during hours necessary to meet the
				emergency and serve the public interest, and, to the maximum extent
				practicable, is consistent with any applicable Federal, State, or local
				environmental law or regulation and minimizes any adverse environmental
				impacts.
						(3)To the extent any omission or action
				taken by a party, that is necessary to comply with an order issued under this
				subsection, including any omission or action taken to voluntarily comply with
				such order, results in noncompliance with, or causes such party to not comply
				with, any Federal, State, or local environmental law or regulation, such
				omission or action shall not be considered a violation of such environmental
				law or regulation, or subject such party to any requirement, civil or criminal
				liability, or a citizen suit under such environmental law or regulation.
						(4)(A)An order issued under
				this subsection that may result in a conflict with a requirement of any
				Federal, State, or local environmental law or regulation shall expire not later
				than 90 days after it is issued. The Commission may renew or reissue such order
				pursuant to paragraphs (1) and (2) for subsequent periods, not to exceed 90
				days for each period, as the Commission determines necessary to meet the
				emergency and serve the public interest.
							(B)In renewing or reissuing an order under
				subparagraph (A), the Commission shall consult with the primary Federal agency
				with expertise in the environmental interest protected by such law or
				regulation, and shall include in any such renewed or reissued order such
				conditions as such Federal agency determines necessary to minimize any adverse
				environmental impacts to the maximum extent practicable. The conditions, if
				any, submitted by such Federal agency shall be made available to the public.
				The Commission may exclude such a condition from the renewed or reissued order
				if it determines that such condition would prevent the order from adequately
				addressing the emergency necessitating such order and provides in the order, or
				otherwise makes publicly available, an explanation of such
				determination.
							.
				(b)Temporary
			 connection or construction by municipalitiesSection 202(d) of
			 the Federal Power Act (16 U.S.C. 824a(d)) is amended by
			 inserting or municipality before engaged in the
			 transmission or sale of electric energy.
			
	
		
			Passed the House of
			 Representatives August 1, 2012.
			Karen L. Haas,
			Clerk
		
	
